IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50010
                         Summary Calendar



ABRAHAM PADILLA,

                                         Petitioner-Appellant,

versus

R.D. MILES, Warden, FCI Bastrop,

                                         Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-01-CV-813-SS
                        --------------------
                           August 9, 2002
Before JONES, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Abraham Padilla, federal prisoner number 67276-079, filed an

action in the Western District of Texas, invoking 28 U.S.C.

§ 2241 and challenging the conviction for which he is imprisoned

on the ground that the sentencing court never made an affirmative

finding of his guilt.   The district court construed the action as

a successive motion under 28 U.S.C. § 2255 and dismissed the

motion because Padilla had not obtained leave of this court to

file a second or successive 28 U.S.C. § 2255 motion and because


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 02-50010
                                  -2-

jurisdiction was not proper in the Western District of Texas.

Padilla appealed.

     Padilla is not required to obtain a certificate of

appealability to appeal the dismissal of his 28 U.S.C. § 2241

application.     See Ojo v. INS, 106 F.3d 680, 681-82 (5th Cir.

1997).

     Padilla argues the merits of his substantive claims only and

does not discuss whether the district court’s procedural ruling

was erroneous.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993) (issues not briefed are waived).     The appeal is

dismissed as frivolous.     See FED. R. APP. P. 34(a)(2)(A).

     APPEAL DISMISSED.